Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the "Agreement") is made as of
February 16, 2011 (the "Effective Date"), by and between Real Estate Associates
Limited V, a California limited partnership ("Assignor"); Randel Corporation, a
Nevada corporation, or its nominee ("Assignee"); and Dennis D. Curran, an
individual (the "Operating General Partner"), GVP, Inc., a Montana corporation
("GVP" and together with the Operating General Partner, each a "General Partner"
and, collectively, the "General Partners") (each of the foregoing is hereinafter
sometimes referred to as a "Party" and, as the context requires, any two or
more, collectively, "Parties"), with reference to the following:

 

 

A.         Grandview Place Limited Partnership (the "Partnership") was formed as
a
limited partnership under the laws of the State of Montana and is being governed
pursuant to an Amended and Restated Agreement and Certificate of Limited
Partnership, dated as of September 24, 1982, as amended by the First Amendment
Amended and Restated Agreement and Certificate of Limited Partnership, also
dated as of September 24, 1982 (collectively, the "Amended Partnership
Agreement") (any capitalized word or phrase used but not defined herein shall
have the meaning set forth in the Amended Partnership Agreement).

 

B.         The Operating General Partner is the "Operating General Partner" of
the Partnership, GVP is a "General Partner" of the Partnership and Assignor is
the "Limited Partner" of the Partnership.

 

C.         Assignor has agreed to assign all of its limited partnership interest
in the
Partnership to Assignee and withdraw from the Partnership, Assignee has agreed
to acquire such interest and the General Partners have consented to such
assignment and assumption, all pursuant to the terms of this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.         Assignment and Assumption.

 

1.1        Effective as of the "Closing" (as hereinafter defined):

 

(a)        Assignor shall assign to Assignee 100% of Assignor's interest in the
Partnership, including, without limitation, Profits, Losses, Cash from
Operations, Net Refinancing Cash, surplus cash resulting from Disposition or
Partial Disposition of Partnership Property, all other Partnership assets, and
all rights to any fees, loan repayments and reimbursements (collectively, the
"Interest), and

 

(b)        Assignee shall assume and shall thereafter perform all of the
obligations of Assignor under the Partnership Agreement.

 

1.2        In consideration of Assignor's assignment of the Interest at the
Closing, Assignee shall pay to Assignor, in cash, an amount (the "Payment")
equal to $25,000 payable $100.00 (the "Deposit') upon the execution of this
Agreement and.the balance, $24,900, at the Closing. The Payment shall be treated
as a direct acquisition of the Interest. Assignor covenants and agrees that such
sum shall be received in full satisfaction of all obligations and liabilities
due such Assignor in connection with or in any manner arising out of the
Partnership, the Project or any other assets owned by the Partnership. The
Payment shall be made by federal funds wired pursuant to instructions from
Assignor.

 

1.3        In addition to the Payment, the General Partners covenant that they
shall cause the Partnership to distribute to the Withdrawing Limited Partner
full amount of the distribution of Cash from Operations for 2010 due the
Withdrawing Limited Partner pursuant to Section 4.2 of the Partnership
Agreement, to the extent such distribution has not already been made to the
Withdrawing Limited Partner (the "Distribution"). The Distribution shall be made
to the Withdrawing Limited Partner at Closing or promptly as the amount of the
Distribution has been determined by the Partnership accountants, whichever shall
occur later.

 

2.         Closing.

 

2.1        The closing of the transactions contemplated by this Agreement (the
"Closing") shall occur no later than June 30, 2011 (the "Closing Date"). In the
event the Closing does not occur on or before the Closing Date, this Agreement
shall terminate automatically without the necessity of any further action on the
part of any of the Parties, unless the Parties otherwise agree in writing, and
in such event the Deposit shall be refunded to Assignee.

 

2.2        At the Closing:

 

(a)        As provided in Section 1.2, Assignee shall pay the balance of the
Payment and, as provided in Section 1.3, the General Partners shall cause the
Partnership to pay Assignor the Distribution; and

 

(b)        Assignor, Assignee and the General Partners shall execute and
exchange countersigned counterparts of the Second Amendment to Amended and
Restated Agreement and Certificate of Limited Partnership of the Partnership in
the form attached hereto as Exhibit A (the "Amendment").

 

3.         Representations, Warranties and Covenants.

 

            3.1        As a material inducement to Assignee entering into this
Agreement,

Assignor hereby represents and warrants to Assignee the following are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignor from the
Partnership:

 

(a)        Assignor is the owner of the Interest and the Interest is not subject
to any lien, pledge or encumbrance of any nature whatsoever and Assignee shall
acquire the same free of any rights or claims thereto by any other party
claiming by, through or under Assignor.

 

(b)        The execution and delivery of this Agreement by Assignor and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings and, assuming the due and
proper execution and delivery by Assignee and the General Partner, this
Assignment is binding upon and enforceable against Assignor in accordance with
its terms.

           

3.2        As a material inducement to Assignor entering into this Agreement,
Assignee hereby represents and warrants to Assignor the following are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignor from the
Partnership:

 

(a)        The execution and delivery of this Agreement by Assignee and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings.

 

(b)        Assuming the due and proper execution and delivery by Assignor,
this Assignment is binding upon and enforceable against Assignee in accordance
with its terms.

 

(c)        No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignee
or, to the knowledge of Assignee, threatened against Assignee pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

 

(d)        Assignee has incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.

 

(e)        Assignee is aware of the restrictions on transfer or encumbrance
of the Interest under the Partnership Agreement, as well as the transfer
restrictions imposed by the' Securities Act of 1933, as amended, and applicable
state securities laws (the "Securities Laws"). Assignee is able to bear the
economic risk of its investment in the Interest, is aware that it must hold the
Interest for an indefinite period and that the Interest has not been registered
under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws. Assignee is acquiring
the Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

 

(f)         Assignee is an Affiliate of the General Partners and, knows,
therefore, at least as much about the Partnership as Assignor. Assignee is
experienced in financial transactions such as ownership of the Interest and
understands the business and operations of the Partnership. Assignee has had an
opportunity to ask questions about and seek information about the Partnership,
and has not relied upon any express or implied representations or warranties
from Assignor with regard to the Interest or the Partnership, except as
expressly provided herein.

 

3.3        As a.material inducement to Assignor entering into this Agreement:

 

(a)        Each General Partner represents and warrants to Assignor that (i) the
execution and delivery of this Agreement by the General Partner and its
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate proceedings, and (ii) assuming the due and proper
execution and delivery by Assignor, this Assignment is binding upon and
enforceable against the General Partner in accordance with its terms. The
foregoing representations and warranties are true and correct as of the
Effective Date, shall be true and correct as of the Closing Date, and shall
survive the Closing and the withdrawal of Assignor from the Partnership; and


(b)        The General Partners covenant to Assignor that on or before Closing,
the Partnership will have obtained all necessary consents and approvals for the
transactions contemplated by this Agreement, including, but not limited to, the
consents, to the extent required, of the holders of all Mortgages and of all
Governmental Agencies.

 

3.4        Except as expressly provided in this Section 3, no Party has made any
other representation or warranty concerning the Interest, the Partnership or any
other matter.

 

4.         Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement ("Notice")
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

 

4.1        If to Assignor:

 

c/o National Partnership Investments Corp.

6701 Center Drive, Suite 520

Los Angeles, California 90045

Attention: Asset Management

 

with a copy to:

 

Law Offices of Peter H. Alpert, Inc.

601 S. Figueroa Street, Suite 2330

Attention: Peter H. Alpert

Los Angeles, CA 90017

 

4.2        If to Assignee:

 

c/o Randel Corporation

2310 Sherman Place

Las Vegas, NV 89102

Attention: William F. Curran, President

 

4.3        If to the General Partners:

 

c/o Dennis Curran

2310 Sherman Place

Las Vegas, NV 89102

 

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

 

4.4        If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable. This
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement.


 

            4.5        This Agreement may be signed in any number of
counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute only one agreement. The production of any
executed counterpart of this Agreement shall be sufficient for all purposes
without producing or accounting for any other counterpart thereof.

 

            4.6        This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives and
permitted successors and assigns of the Parties hereto. This Agreement shall be
interpreted in accordance with the laws of the state in which the Project is
located.

 

            4.7        Nothing herein shall be construed to be for the benefit
of or enforceable by any third party including, but not limited to any creditor
of Assignor.

 

            4.8        The Parties shall execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent and purposes of this Agreement.

 

            4.9        All article and section titles or captions contained in
this Agreement are for convenience only and shall not be deemed part of the text
of this Agreement.

 

4.10 In the event that any court or arbitration proceedings is brought under or
in connection with this Agreement, the prevailing party in such proceeding
(whether at trial or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys' fees incident to any such
proceeding. The term "prevailing party" as used herein shall mean the party in
whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

 

4.11 This Agreement constitutes the sole agreement of the Parties with respect
to the matters herein, all prior oral or written agreements being merged herein.
This Agreement may only be modified by a writing signed by all of the Parties
hereto and time is of the essence of this Agreement.

 

4.12 In interpreting this Agreement it shall be presumed that the Agreement was
jointly drafted and no presumption shall arise against any Party in the event of
any ambiguity.


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

 

 

ASSIGNOR:                                                      REAL ESTATE
ASSOCIATES LIMITED V,

  a California limited partnership

 

  By National Partnership Investments Corp.,

  a California corporation,

  General Partner

 

  By:  /s/Derik J. Hart

     Name:  Derik J. Hart

     Title:  SVP 

 

ASSIGNEE:                                                      RANDEL
CORPORATION,

                                                                        a Nevada
corporation

 

                                                                        By: 
/s/William F. Curran

                                                                            
Name:  William F. Curran

                                                                            
Title:  Chairman

 

 

GENERAL PARTNERS:                                     /s/Dennis D. Curran

                                                                        Dennis
D. Curran

 

                                                                        GVP,
INC.,

                                                                        a
Montana corporation

           

                                                                        By: 
/s/Dennis D. Curran

                                                                          
Name:  Dennis D. Curran

                                                                          
Title:  President